PER Curiam.
The applicant’s petition for relief under the Uniform Post Conviction Procedure Act was filed on 7 June 1967. Relief was denied on 6 November 1967 by Judge H. Kenneth Mackey, presiding in the Circuit Court for Cecil County, after an evidentiary hearing at which the applicant was represented by appointed counsel. The same day copies of the order denying relief and the memorandum accompanying it were distributed, and it appears that the applicant received such copies. Application for leave to appeal, dated 30 January 1968, was made to the Court of Appeals, received by it on 1 February 1968, forwarded to this Court and received by it on 2 February 1968. The application for leave to appeal was not filed within 30 days from the passage of the order appealed from as required by Md. Rule, BK 46a and must therefore be denied. Bynum v. Warden, 240 Md. 631.

Application denied.